DETAILED ACTION
Claims 1, 2, 8, and 9 are allowed.
This office action is responsive to the amendment filed on 01/26/21.  As directed by the amendment: claim 1 has been amended; no claims have been cancelled; and claims 8 and 9 have been added.  Thus, claims 1-9 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 3-7 directed to 
non-elected species response of 09/14/20 which was responsive to the requirement for restriction/election of 07/23/20.   The election was made without traverse.   Accordingly, non-elected claims 3-7 are hereby cancelled.   
The application has been amended as follows:
Please cancel claims 3-7.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
	The following claim limitations interpretation are as follows:
“polarization plane composing means” (cl. 1):   an electro-optical modulator (EOM) 42A (para. [0026]; The EOM 42A functions as polarization plane composing means selectively composing the pulsed laser beam having the second polarization plane rotated by 90 degrees with respect to the pulsed laser beam having the first polarization plane which is emitted from the laser oscillator 41A, para. [0028].
“pulsed laser beam extracting means” (cl. 1):  a polarization beam splitter 44 adapted to function as pulsed laser beam extracting means extracting a pulsed laser beam of a polarization plane to be utilized from among the pulsed laser beams amplified by the amplifier 43, para. [0026]; The polarization beam splitter 44 is, for example, a cubic type polarization beam splitter, which is generally known as an optical part for branching incident light into p-polarized light and s-polarized light. By this, the pulsed laser beam guided from the amplifier 43 is branched into a pulsed laser beam having the first polarization plane (p-polarized light) and a pulsed laser beam having the second polarization plane (s-polarized light). The pulsed laser beam having the polarization plane (p-polarized light) to be utilized is extracted into an optical path on one side, or an optical path on which the reflection mirror 46 and the condenser 47 are disposed, para. [0030].

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.   Amended independent claim 1 recites, among other elements, a laser applying mechanism having a laser oscillator that includes “polarization plane composing means selectively composing a pulsed laser beam having a second polarization plane rotated by 90 degrees with respect to a pulsed laser beam having a first polarization plane emitted from the laser oscillator,” “an amplifier adapted to amplify a power of the pulsed laser beam composed by the polarization plane composing means,” “pulsed laser beam extracting means configured to receive the 
Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus claim 1 reads over the prior art of record and is considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761